(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    UNITED STATES v. HAYMOND

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE TENTH CIRCUIT

   No. 17–1672. Argued February 26, 2019—Decided June 26, 2019
Respondent Andre Haymond was convicted of possessing child pornog-
  raphy, a crime that carries a prison term of zero to 10 years. After
  serving a prison sentence of 38 months, and while on supervised re-
  lease, Mr. Haymond was again found with what appeared to be child
  pornography. The government sought to revoke his supervised re-
  lease and secure a new and additional prison sentence. A district
  judge, acting without a jury, found by a preponderance of the evi-
  dence that Mr. Haymond knowingly downloaded and possessed child
  pornography. Under 18 U.S. C. §3583(e)(3), the judge could have
  sentenced him to a prison term of between zero and two additional
  years. But because possession of child pornography is an enumerated
  offense under §3583(k), the judge instead imposed that provision’s 5-
  year mandatory minimum. On appeal, the Tenth Circuit observed
  that whereas a jury had convicted Mr. Haymond beyond a reasonable
  doubt of a crime carrying a prison term of zero to 10 years, this new
  prison term included a new and higher mandatory minimum resting
  on facts found only by a judge by a preponderance of the evidence.
  The Tenth Circuit therefore held that §3583(k) violated the right to
  trial by jury guaranteed by the Fifth and Sixth Amendments.
Held: The judgment is vacated, and the case is remanded.
869 F.3d 1153, vacated and remanded.
    JUSTICE GORSUCH, joined by JUSTICE GINSBURG, JUSTICE SO-
  TOMAYOR, and JUSTICE KAGAN, concluded that the application of
  §3583(k) in this case violated Mr. Haymond’s right to trial by jury.
  Pp. 5–22.
    (a) As at the time of the Fifth and Sixth Amendments’ adoption, a
  judge’s sentencing authority derives from, and is limited by, the
2                    UNITED STATES v. HAYMOND

                                  Syllabus

    jury’s factual findings of criminal conduct. A jury must find beyond a
    reasonable doubt every fact “ ‘which the law makes essential to [a]
    punishment’ ” that a judge might later seek to impose. Blakely v.
    Washington, 542 U.S. 296, 304. Historically, that rule’s application
    proved straightforward, but recent legislative innovations have
    raised difficult questions. In Apprendi v. New Jersey, 530 U.S. 466,
    for example, this Court held unconstitutional a sentencing scheme
    that allowed a judge to increase a defendant’s sentence beyond the
    statutory maximum based on the judge’s finding of new facts by a
    preponderance of the evidence. And in Alleyne v. United States, 570
U.S. 99, the Court held that Apprendi’s principle “applies with equal
    force to facts increasing the mandatory minimum.” 570 U.S., at
    111–112. The lesson for this case is clear: Based solely on the facts
    reflected in the jury’s verdict, Mr. Haymond faced a lawful prison
    term of between zero and 10 years. But just like the facts the judge
    found at the defendant’s sentencing hearing in Alleyne, the facts the
    judge found here increased “the legally prescribed range of allowable
    sentences” in violation of the Fifth and Sixth Amendments. Id., at
    115. Pp. 5–11.
       (b) The government’s various replies are unpersuasive. First, it
    stresses that Alleyne arose in a different procedural posture, but this
    Court has repeatedly rejected efforts to dodge the demands of the
    Fifth and Sixth Amendments by the simple expedient of relabeling a
    criminal prosecution. And this Court has already recognized that
    punishments for revocation of supervised release arise from and are
    “treat[ed] . . . as part of the penalty for the initial offense.” Johnson
    v. United States, 529 U.S. 694, 700. Because a defendant’s final sen-
    tence includes any revocation sentence he may receive, §3583(k)’s 5-
    year mandatory minimum mirrors the unconstitutional sentencing
    enhancement in Alleyne. Second, the government suggests that Mr.
    Haymond’s sentence for violating the terms of his supervised release
    was actually fully authorized by the jury’s verdict, because his super-
    vised release was from the outset always subject to the possibility of
    judicial revocation and §3583(k)’s mandatory prison sentence. But
    what is true in Apprendi and Alleyne can be no less true here: A
    mandatory minimum 5-year sentence that comes into play only as a
    result of additional judicial factual findings by a preponderance of the
    evidence cannot stand. Finally, the government contends that
    §3583(k)’s supervised release revocation procedures are practically
    identical to historic parole and probation revocation procedures,
    which have usually been understood to comport with the Fifth and
    Sixth Amendments. That argument overlooks a critical difference
    between §3583(k) and traditional parole and probation practices.
    Where parole and probation violations traditionally exposed a de-
                     Cite as: 588 U. S. ____ (2019)                    3

                                Syllabus

  fendant only to the remaining prison term authorized for his crime of
  conviction, §3583(k) exposes a defendant to an additional mandatory
  minimum prison term beyond that authorized by the jury’s verdict—
  all based on facts found by a judge by a mere preponderance of the
  evidence. Pp. 11–18.
     (c) The Tenth Circuit may address on remand the question whether
  its remedy—declaring the last two sentences of §3583(k) “unconstitu-
  tional and unenforceable”—sweeps too broadly, including any ques-
  tion concerning whether the government’s argument to that effect
  was adequately preserved. Pp. 22–23.
     JUSTICE BREYER agreed that the particular provision at issue, 18
U.S. C. §3583(k), is unconstitutional. Three features of §3583(k),
  considered together, make it less like ordinary supervised-release
  revocation and more like punishment for a new offense, to which the
  jury right would typically attach. First, §3583(k) applies only when a
  defendant commits a discrete set of criminal offenses specified in the
  statute. Second, §3583(k) takes away the judge’s discretion to decide
  whether violation of the conditions of supervised release should re-
  sult in imprisonment and for how long. Third, §3583(k) limits the
  judge’s discretion in a particular manner: by imposing a mandatory
  minimum term of imprisonment of “not less than 5 years” upon a
  judge’s finding that a defendant has committed a listed offense. But
  because the role of the judge in a typical supervised-release proceed-
  ing is consistent with traditional parole and because Congress clearly
  did not intend the supervised release system to differ from parole in
  this respect, JUSTICE BREYER would not transplant the Apprendi line
  of cases to the supervised-release context. Pp. 1–3.

  GORSUCH, J., announced the judgment of the Court and delivered an
opinion, in which GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined.
BREYER, J., filed an opinion concurring in the judgment. ALITO, J., filed
a dissenting opinion, in which ROBERTS, C. J., and THOMAS and
KAVANAUGH, JJ., joined.
                       Cite as: 588 U. S. ____ (2019)                              1

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.
    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 17–1672
                                  _________________


       UNITED STATES, PETITIONER v. ANDRE
                RALPH HAYMOND
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE TENTH CIRCUIT
                                [June 26, 2019]

  JUSTICE GORSUCH announced the judgment of the Court
and delivered an opinion, in which JUSTICE GINSBURG,
JUSTICE SOTOMAYOR, and JUSTICE KAGAN joined.
  Only a jury, acting on proof beyond a reasonable doubt,
may take a person’s liberty. That promise stands as one of
the Constitution’s most vital protections against arbitrary
government. Yet in this case a congressional statute
compelled a federal judge to send a man to prison for a
minimum of five years without empaneling a jury of his
peers or requiring the government to prove his guilt be-
yond a reasonable doubt. As applied here, we do not
hesitate to hold that the statute violates the Fifth and
Sixth Amendments.
                             I
  After a jury found Andre Haymond guilty of possessing
child pornography in violation of federal law, the question
turned to sentencing. The law authorized the district
judge to impose a prison term of between zero and 10
years, 18 U.S. C. §2252(b)(2), and a period of supervised
release of between 5 years and life, §3583(k). Because Mr.
Haymond had no criminal history and was working to help
2                   UNITED STATES v. HAYMOND

                          OpinionofofGthe
                         Opinion          Court
                                      ORSUCH , J.

support his mother who had suffered a stroke, the judge
concluded that Mr. Haymond was “not going to get much
out of being in prison” and sentenced him to a prison
term of 38 months, followed by 10 years of supervised
release.
  After completing his prison sentence, however, Mr.
Haymond encountered trouble on supervised release. He
sat for multiple polygraph tests in which he denied pos-
sessing or viewing child pornography, and each time the
test indicated no deception. But when the government
conducted an unannounced search of his computers and
cellphone, it turned up 59 images that appeared to be
child pornography. Based on that discovery, the govern-
ment sought to revoke Mr. Haymond’s supervised release
and secure a new and additional prison sentence.
  A hearing followed before a district judge acting without
a jury, and under a preponderance of the evidence rather
than a reasonable doubt standard. In light of expert
testimony regarding the manner in which cellphones can
“cache” images without the user’s knowledge, the judge
found insufficient evidence to show that Mr. Haymond
knowingly possessed 46 of the images. At the same time,
the judge found it more likely than not that Mr. Haymond
knowingly downloaded and possessed the remaining 13
images.
  With that, the question turned once more to sentencing.
Under 18 U.S. C. §3583(e)(3), enacted as part of the Sen-
tencing Reform Act of 1984, a district judge who finds that
a defendant has violated the conditions of his supervised
release normally may (but is not required to) impose a new
prison term up to the maximum period of supervised
release authorized by statute for the defendant’s original
crime of conviction, subject to certain limits.1 Under that
——————
  1 Section 3583(e)(3) states in pertinent part: “The court may, after

considering the factors set forth in section 3553(a)(1), . . . (3) revoke a
                     Cite as: 588 U. S. ____ (2019)                     3

                          OpinionofofGthe
                         Opinion          Court
                                      ORSUCH , J.

provision, the judge in this case would have been free to
sentence Mr. Haymond to between zero and two additional
years in prison.
  But there was a complication. Under §3583(k), added to
the Act in 2003 and amended in 2006, if a judge finds by a
preponderance of the evidence that a defendant on super-
vised release committed one of several enumerated offenses,
including the possession of child pornography, the judge
must impose an additional prison term of at least five
years and up to life without regard to the length of the
prison term authorized for the defendant’s initial crime of
conviction.2
  Because Mr. Haymond had committed an offense cov-


——————
term of supervised release, and require the defendant to serve in prison
all or part of the term of supervised release authorized by statute for
the offense that resulted in such term of supervised release without
credit for time previously served on postrelease supervision, if the court
. . . finds by a preponderance of the evidence that the defendant violated
a condition of supervised release, except that a defendant whose term is
revoked under this paragraph may not be required to serve on any such
revocation more than 5 years in prison if the offense that resulted in
the term of supervised release is a class A felony, more than 3 years in
prison if such offense is a class B felony, more than 2 years in prison if
such offense is a class C or D felony, or more than one year in any other
case . . . .”
    2 Section 3583(k) provides: “Notwithstanding subsection (b), the au-

thorized term of supervised release for any offense under section 1201
involving a minor victim, and for any offense under section 1591,
1594(c), 2241, 2242, 2243, 2244, 2245, 2250, 2251, 2251A, 2252, 2252A,
2260, 2421, 2422, 2423, or 2425, is any term of years not less than 5, or
life. If a defendant required to register under the Sex Offender Regis-
tration and Notification Act (SORNA) commits any criminal offense
under chapter 109A, 110, or 117, or section 1201 or 1591, for which
imprisonment for a term longer than 1 year can be imposed, the court
shall revoke the term of supervised release and require the defendant
to serve a term of imprisonment under subsection (e)(3) without regard
to the exception contained therein. Such term shall be not less than
5 years.”
4               UNITED STATES v. HAYMOND

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

ered by §3583(k), the judge felt bound to impose an addi-
tional prison term of at least five years. He did so, though,
with reservations. It’s one thing, Judge Terence Kern
said, for a judge proceeding under a preponderance of the
evidence standard to revoke a defendant’s supervised
release and order him to serve additional time in prison
within the range already authorized by the defendant’s
original conviction; after all, the jury’s verdict, reached
under the reasonable doubt standard, permitted that
much punishment. But the judge found it “ ‘repugnant’ ”
that a statute might impose a new and additional “manda-
tory five-year” punishment without those traditional
protections. Were it not for §3583(k)’s mandatory mini-
mum, the judge added, he “probably would have sentenced
in the range of two years or less.”
   On appeal to the Tenth Circuit, Mr. Haymond chal-
lenged both the factual support for his new punishment
and its constitutionality. On the facts, the court of appeals
held that the district court’s findings against Mr. Hay-
mond were clearly erroneous in certain respects. Even so,
the court concluded, just enough evidence remained to
sustain a finding that Mr. Haymond had knowingly pos-
sessed the 13 images at issue, in violation of §3583(k).
That left the question of the statute’s constitutionality,
and there the Tenth Circuit concluded that §3583(k) vio-
lated the Fifth and Sixth Amendments. The court ex-
plained that a jury had convicted Mr. Haymond beyond a
reasonable doubt of a crime carrying a prison term of zero
to 10 years. Yet now Mr. Haymond faced a new potential
prison term of five years to life. Because this new prison
term included a new and higher mandatory minimum
resting only on facts found by a judge by a preponderance
of the evidence, the court held, the statute violated Mr.
Haymond’s right to trial by jury.
   By way of remedy, the court held the last two sentences
of §3583(k), which mandate a 5-year minimum prison
                  Cite as: 588 U. S. ____ (2019)             5

                      OpinionofofGthe
                     Opinion          Court
                                  ORSUCH , J.

term, “unconstitutional and unenforceable.” 869 F.3d
1153, 1168 (2017). The court then vacated Mr. Haymond’s
revocation sentence and remanded the case to the district
court for resentencing without regard to those provisions.
In effect, the court of appeals left the district court free to
issue a new sentence under the preexisting statute govern-
ing most every other supervised release violation,
§3583(e). Following the Tenth Circuit’s directions, the
district court proceeded to resentence Mr. Haymond to
time served, as he had already been detained by that point
for approximately 28 months. We granted review to con-
sider the Tenth Circuit’s constitutional holding. 586 U. S.
___ (2018).
                               II
   Together with the right to vote, those who wrote our
Constitution considered the right to trial by jury “the
heart and lungs, the mainspring and the center wheel” of
our liberties, without which “the body must die; the watch
must run down; the government must become arbitrary.”
Letter from Clarendon to W. Pym (Jan. 27, 1766), in 1
Papers of John Adams 169 (R. Taylor ed. 1977). Just as
the right to vote sought to preserve the people’s authority
over their government’s executive and legislative func-
tions, the right to a jury trial sought to preserve the peo-
ple’s authority over its judicial functions. J. Adams, Diary
Entry (Feb. 12, 1771), in 2 Diary and Autobiography of
John Adams 3 (L. Butterfield ed. 1961); see also 2 J. Story,
Commentaries on the Constitution §1779, pp. 540–541
(4th ed. 1873).
   Toward that end, the Framers adopted the Sixth
Amendment’s promise that “[i]n all criminal prosecutions
the accused shall enjoy the right to a speedy and public
trial, by an impartial jury.” In the Fifth Amendment, they
added that no one may be deprived of liberty without “due
process of law.” Together, these pillars of the Bill of
6               UNITED STATES v. HAYMOND

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

Rights ensure that the government must prove to a jury
every criminal charge beyond a reasonable doubt, an
ancient rule that has “extend[ed] down centuries.” Ap-
prendi v. New Jersey, 530 U.S. 466, 477 (2000).
    But when does a “criminal prosecution” arise implicat-
ing the right to trial by jury beyond a reasonable doubt?
At the founding, a “prosecution” of an individual simply
referred to “the manner of [his] formal accusation.” 4 W.
Blackstone, Commentaries on the Laws of England 298
(1769) (Blackstone); see also N. Webster, An American
Dictionary of the English Language (1st ed. 1828) (defin-
ing “prosecution” as “the process of exhibiting formal
charges against an offender before a legal tribunal”). And
the concept of a “crime” was a broad one linked to pun-
ishment, amounting to those “acts to which the law affixes
. . . punishment,” or, stated differently, those “element[s]
in the wrong upon which the punishment is based.” 1 J.
Bishop, Criminal Procedure §§80, 84, pp. 51–53 (2d ed.
1872) (Bishop); see also J. Archbold, Pleading and Evi-
dence in Criminal Cases *106 (5th Am. ed. 1846) (Arch-
bold) (discussing a crime as including any fact that “an-
nexes a higher degree of punishment”); Blakely v.
Washington, 542 U.S. 296, 309 (2004); Apprendi, 530
U.S., at 481.
    Consistent with these understandings, juries in our
constitutional order exercise supervisory authority over
the judicial function by limiting the judge’s power to pun-
ish. A judge’s authority to issue a sentence derives from,
and is limited by, the jury’s factual findings of criminal
conduct. In the early Republic, if an indictment or “accu-
sation . . . lack[ed] any particular fact which the laws
ma[d]e essential to the punishment,” it was treated as “no
accusation” at all. 1 Bishop §87, at 55; see also 2 M. Hale,
Pleas of the Crown *170 (1736); Archbold *106. And the
“truth of every accusation” that was brought against a
person had to “be confirmed by the unanimous suffrage of
                 Cite as: 588 U. S. ____ (2019)            7

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

twelve of his equals and neighbours.” 4 Blackstone 343.
Because the Constitution’s guarantees cannot mean less
today than they did the day they were adopted, it remains
the case today that a jury must find beyond a reasonable
doubt every fact “ ‘which the law makes essential to [a]
punishment’ ” that a judge might later seek to impose.
Blakely, 542 U.S., at 304 (quoting 1 Bishop §87, at 55).
   For much of our history, the application of this rule of
jury supervision proved pretty straightforward. At com-
mon law, crimes tended to carry with them specific sanc-
tions, and “once the facts of the offense were determined
by the jury, the judge was meant simply to impose the
prescribed sentence.” Alleyne v. United States, 570 U.S.
99, 108 (2013) (plurality opinion) (internal quotation
marks and brackets omitted). Even when judges did enjoy
discretion to adjust a sentence based on judge-found ag-
gravating or mitigating facts, they could not “ ‘swell the
penalty above what the law ha[d] provided for the acts
charged’ ” and found by the jury. Apprendi, 530 U.S., at
519 (THOMAS, J., concurring) (quoting 1 Bishop §85, at 54);
see also 1 J. Bishop, Criminal Law §§933–934(1), p. 690
(9th ed. 1923) (“[T]he court determines in each case what
within the limits of the law shall be the punishment”
(emphasis added)). In time, of course, legislatures adopted
new laws allowing judges or parole boards to suspend part
(parole) or all (probation) of a defendant’s prescribed
prison term and afford him a period of conditional liberty
as an “act of grace,” subject to revocation. Escoe v. Zerbst,
295 U.S. 490, 492 (1935); see Anderson v. Corall, 263
U.S. 193, 196–197 (1923). But here, too, the prison sen-
tence a judge or parole board could impose for a parole or
probation violation normally could not exceed the remain-
ing balance of the term of imprisonment already author-
ized by the jury’s verdict. So even these developments did
not usually implicate the historic concerns of the Fifth and
Sixth Amendments. See Blakely, 542 U.S., at 309; Ap-
8              UNITED STATES v. HAYMOND

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

prendi, 530 U.S., at 498 (Scalia, J., concurring); 4 Atty.
Gen.’s Survey of Release Proc. 22 (1939); 2 id., at 333.
   More recent legislative innovations have raised harder
questions. In Apprendi, for example, a jury convicted the
defendant of a gun crime that carried a maximum prison
sentence of 10 years. But then a judge sought to impose a
longer sentence pursuant to a statute that authorized him
to do so if he found, by a preponderance of the evidence,
that the defendant had committed the crime with racial
bias. Apprendi held this scheme unconstitutional. “[A]ny
fact that increases the penalty for a crime beyond the
prescribed statutory maximum,” this Court explained,
“must be submitted to a jury, and proved beyond a reason-
able doubt” or admitted by the defendant. 530 U.S., at
490. Nor may a State evade this traditional restraint on
the judicial power by simply calling the process of finding
new facts and imposing a new punishment a judicial
“sentencing enhancement.” Id., at 495. “[T]he relevant
inquiry is one not of form, but of effect—does the required
[judicial] finding expose the defendant to a greater pun-
ishment than that authorized by the jury’s guilty verdict?”
Id., at 494.
   While “trial practices ca[n] change in the course of
centuries and still remain true to the principles that
emerged from the Framers’ ” design, id., at 483, in the
years since Apprendi this Court has not hesitated to strike
down other innovations that fail to respect the jury’s
supervisory function. See, e.g., Ring v. Arizona, 536 U.S.
584 (2002) (imposition of death penalty based on judicial
factfinding); Blakely, 542 U.S., at 303 (mandatory state
sentencing guidelines); Cunningham v. California, 549
U.S. 270 (2007) (same); United States v. Booker, 543 U.S.
220 (2005) (mandatory federal sentencing guidelines);
Southern Union Co. v. United States, 567 U.S. 343
                      Cite as: 588 U. S. ____ (2019)                     9

                          OpinionofofGthe
                         Opinion          Court
                                      ORSUCH , J.

(2012) (imposition of criminal fines based on judicial
factfinding).3
  Still, these decisions left an important gap. In Apprendi,
this Court recognized that “ ‘[i]t is unconstitutional for a
legislature to remove from the jury the assessment of facts
that increase the prescribed range of penalties.’ ” 530
U.S., at 490. But by definition, a range of punishments
includes not only a maximum but a minimum. And logi-
cally it would seem to follow that any facts necessary to
increase a person’s minimum punishment (the “floor”)
should be found by the jury no less than facts necessary to
increase his maximum punishment (the “ceiling”). Before
Apprendi, however, this Court had held that facts elevat-
ing the minimum punishment need not be proven to a jury
beyond a reasonable doubt. McMillan v. Pennsylvania,
477 U.S. 79 (1986); see also Harris v. United States, 536
U.S. 545 (2002) (adhering to McMillan).
  Eventually, the Court confronted this anomaly in Al-
leyne. There, a jury convicted the defendant of a crime
that ordinarily carried a sentence of five years to life in
prison. But a separate statutory “sentencing enhance-
ment” increased the mandatory minimum to seven years if
the defendant “brandished” the gun. At sentencing, a
judge found by a preponderance of the evidence that the
defendant had indeed brandished a gun and imposed the
mandatory minimum 7-year prison term.
  This Court reversed. Finding no basis in the original
understanding of the Fifth and Sixth Amendments for
McMillan and Harris, the Court expressly overruled those

——————
  3 The Court has recognized two narrow exceptions to Apprendi’s gen-

eral rule, neither of which is implicated here: Prosecutors need not
prove to a jury the fact of a defendant’s prior conviction, Almendarez-
Torres v. United States, 523 U.S. 224 (1998), or facts that affect whether
a defendant with multiple sentences serves them concurrently or
consecutively, Oregon v. Ice, 555 U.S. 160 (2009).
10              UNITED STATES v. HAYMOND

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

decisions and held that “the principle applied in Apprendi
applies with equal force to facts increasing the mandatory
minimum” as it does to facts increasing the statutory
maximum penalty. Alleyne, 570 U.S., at 112. Nor did it
matter to Alleyne’s analysis that, even without the manda-
tory minimum, the trial judge would have been free to
impose a 7-year sentence because it fell within the statu-
tory sentencing range authorized by the jury’s findings.
Both the “floor” and “ceiling” of a sentencing range “define
the legally prescribed penalty.” Ibid. And under our
Constitution, when “a finding of fact alters the legally
prescribed punishment so as to aggravate it” that finding
must be made by a jury of the defendant’s peers beyond a
reasonable doubt. Id., at 114. Along the way, the Court
observed that there can be little doubt that “[e]levating
the low end of a sentencing range heightens the loss of
liberty associated with the crime: The defendant’s ex-
pected punishment has increased as a result of the nar-
rowed range and the prosecution is empowered, by invok-
ing the mandatory minimum, to require the judge to
impose a higher punishment than he might wish.” Id., at
113 (internal quotation marks omitted).
   By now, the lesson for our case is clear. Based on the
facts reflected in the jury’s verdict, Mr. Haymond faced a
lawful prison term of between zero and 10 years under
§2252(b)(2). But then a judge—acting without a jury and
based only on a preponderance of the evidence—found that
Mr. Haymond had engaged in additional conduct in viola-
tion of the terms of his supervised release. Under
§3583(k), that judicial factfinding triggered a new pun-
ishment in the form of a prison term of at least five years
and up to life. So just like the facts the judge found at the
defendant’s sentencing hearing in Alleyne, the facts the
judge found here increased “the legally prescribed range of
allowable sentences” in violation of the Fifth and Sixth
Amendments. Id., at 115. In this case, that meant Mr.
                     Cite as: 588 U. S. ____ (2019)                   11

                         OpinionofofGthe
                        Opinion          Court
                                     ORSUCH , J.

Haymond faced a minimum of five years in prison instead
of as little as none. Nor did the absence of a jury’s finding
beyond a reasonable doubt only infringe the rights of the
accused; it also divested the “ ‘people at large’ ”—the men
and women who make up a jury of a defendant’s peers—of
their constitutional authority to set the metes and bounds
of judicially administered criminal punishments. Blakely,
542 U.S., at 306 (quoting Letter XV by the Federal
Farmer (Jan. 18, 1788), in 2 The Complete Anti-Federalist
315, 320 (H. Storing ed. 1981)).4
                           III
  In reply, the government and the dissent offer many and
sometimes competing arguments, but we find none
persuasive.
                             A
   The government begins by pointing out that Alleyne
arose in a different procedural posture. There, the trial
judge applied a “sentencing enhancement” based on his
own factual findings at the defendant’s initial sentencing
hearing; meanwhile, Mr. Haymond received his new pun-
ishment from a judge at a hearing to consider the revoca-
tion of his term of supervised release. This procedural
distinction makes all the difference, we are told, because
the Sixth Amendment’s jury trial promise applies only to
“criminal prosecutions,” which end with the issuance of a
sentence and do not extend to “postjudgment sentence-
administration proceedings.” Brief for United States 24;
see also post, at 13–17 (ALITO, J., dissenting) (echoing this


——————
  4 Because we hold that this mandatory minimum rendered Mr. Hay-

mond’s sentence unconstitutional in violation of Alleyne v. United
States, 570 U.S. 99 (2013), we need not address the constitutionality of
the statute’s effect on his maximum sentence under Apprendi v. New
Jersey, 530 U.S. 466 (2000).
12              UNITED STATES v. HAYMOND

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

argument).
   But we have been down this road before. Our prece-
dents, Apprendi, Blakely, and Alleyne included, have
repeatedly rejected efforts to dodge the demands of the
Fifth and Sixth Amendments by the simple expedient of
relabeling a criminal prosecution a “sentencing enhance-
ment.” Calling part of a criminal prosecution a “sentence
modification” imposed at a “postjudgment sentence-
administration proceeding” can fare no better. As this
Court has repeatedly explained, any “increase in a defend-
ant’s authorized punishment contingent on the finding of a
fact” requires a jury and proof beyond a reasonable doubt
“no matter” what the government chooses to call the exer-
cise. Ring, 536 U.S., at 602.
   To be sure, and as the government and dissent empha-
size, founding-era prosecutions traditionally ended at final
judgment. But at that time, generally, “questions of guilt
and punishment both were resolved in a single proceed-
ing” subject to the Fifth and Sixth Amendment’s demands.
Douglass, Confronting Death: Sixth Amendment Rights at
Capital Sentencing, 105 Colum. L. Rev. 1967, 2011 (2005);
see also supra, at 7. Over time, procedures changed as
legislatures sometimes bifurcated criminal prosecutions
into separate trial and penalty phases. But none of these
developments licensed judges to sentence individuals to
punishments beyond the legal limits fixed by the facts
found in the jury’s verdict. See ibid. To the contrary, we
recognized in Apprendi and Alleyne, a “criminal prosecu-
tion” continues and the defendant remains an “accused”
with all the rights provided by the Sixth Amendment,
until a final sentence is imposed. See Apprendi, 530 U.S.,
at 481–482.
   Today, we merely acknowledge that an accused’s final
sentence includes any supervised release sentence he may
receive. Nor in saying that do we say anything new: This
Court has already recognized that supervised release
                     Cite as: 588 U. S. ____ (2019)                  13

                         OpinionofofGthe
                        Opinion          Court
                                     ORSUCH , J.

punishments arise from and are “treat[ed] . . . as part of
the penalty for the initial offense.” Johnson v. United
States, 529 U.S. 694, 700 (2000). The defendant receives
a term of supervised release thanks to his initial offense,
and whether that release is later revoked or sustained, it
constitutes a part of the final sentence for his crime. As at
the initial sentencing hearing, that does not mean a jury
must find every fact in a revocation hearing that may
affect the judge’s exercise of discretion within the range of
punishments authorized by the jury’s verdict. But it does
mean that a jury must find any facts that trigger a new
mandatory minimum prison term.5
   This logic respects not only our precedents, but the
original meaning of the jury trial right they seek to pro-
tect. The Constitution seeks to safeguard the people’s
control over the business of judicial punishments by en-
suring that any accusation triggering a new and addi-
tional punishment is proven to the satisfaction of a jury
beyond a reasonable doubt. By contrast, the view the gov-
ernment and dissent espouse would demote the jury from
its historic role as “circuitbreaker in the State’s machinery
of justice,” Blakely, 542 U.S., at 306, to “ ‘low-level gate-
keeping,’ ” Booker, 543 U.S., at 230. If the government
and dissent were correct, Congress could require anyone
convicted of even a modest crime to serve a sentence of
supervised release for the rest of his life. At that


——————
  5 The dissent asserts that “a sentence is ‘imposed’ at final judgment,

not again and again every time a convicted criminal . . . violates a
condition of his release.” Post, at 17 (opinion of ALITO, J.) (citation
omitted). But saying it does not make it so. As Johnson recognized,
when a defendant is penalized for violating the terms of his supervised
release, what the court is really doing is adjusting the defendant’s
sentence for his original crime. Even the dissent recognizes that the
sword of Damocles hangs over a defendant “every time [he] wakes up to
serve a day of supervised release.” Post, at 17.
14                 UNITED STATES v. HAYMOND

                         OpinionofofGthe
                        Opinion          Court
                                     ORSUCH , J.

point, a judge could try and convict him of any violation of
the terms of his release under a preponderance of the
evidence standard, and then sentence him to pretty much
anything. At oral argument, the government even con-
ceded that, under its theory, a defendant on supervised re-
lease would have no Sixth Amendment right to a jury trial
when charged with an infraction carrying the death penalty.
We continue to doubt whether even Apprendi’s fiercest
critics “would advocate” such an “absurd result.” Blakely,
542 U.S., at 306.6
                              B
   Where it previously suggested that Mr. Haymond’s
supervised release revocation proceeding was entirely
divorced from his criminal prosecution, the government
next turns around and suggests that Mr. Haymond’s
sentence for violating the terms of his supervised release
was actually fully authorized by the jury’s verdict. See
also post, at 7–8 (ALITO, J., dissenting) (proposing a simi-
lar theory). After all, the government observes, on the
strength of the jury’s findings the judge was entitled to
impose as punishment a term of supervised release; and,
in turn, that term of supervised release was from the
outset always subject to the possibility of judicial revoca-
tion and §3583(k)’s mandatory prison sentence. Presto:
Sixth Amendment problem solved.
   But we have been down this road too. In Apprendi and


——————
  6 But perhaps we underestimate their fervor. While not openly em-
bracing that result, the dissent fails to articulate any meaningful
limiting principle to avoid it. If, as the dissent suggests, a term of
supervised release is interchangeable with whatever sanction is pre-
scribed for a violation, why stop at life in prison? The dissent replies
that we might discover some relevant limitation in the Eighth Amend-
ment, which does not mention jury trials, but is unwilling to find that
limitation in the Sixth Amendment, which does. Post, at 8, n. 4.
                  Cite as: 588 U. S. ____ (2019)            15

                      OpinionofofGthe
                     Opinion          Court
                                  ORSUCH , J.

Alleyne, the jury’s verdict triggered a statute that author-
ized a judge at sentencing to increase the defendant’s term
of imprisonment based on judge-found facts. This Court
had no difficulty rejecting that scheme as an impermissi-
ble evasion of the historic rule that a jury must find all of
the facts necessary to authorize a judicial punishment.
See Alleyne, 570 U.S., at 117; Apprendi, 530 U.S., at 483.
And what was true there can be no less true here: A man-
datory minimum 5-year sentence that comes into play only
as a result of additional judicial factual findings by a
preponderance of the evidence cannot stand. This Court’s
observation that “postrevocation sanctions” are “treat[ed]
. . . as part of the penalty for the initial offense,” Johnson,
529 U.S., at 700, only highlights the constitutional infir-
mity of §3583(k): Treating Mr. Haymond’s 5-year manda-
tory minimum prison term as part of his sentence for his
original offense makes clear that it mirrors the unconsti-
tutional sentencing enhancement in Alleyne. See supra, at
12–13.
    Notice, too, that following the government down this
road would lead to the same destination as the last: If the
government were right, a jury’s conviction on one crime
would (again) permit perpetual supervised release and
allow the government to evade the need for another jury
trial on any other offense the defendant might commit, no
matter how grave the punishment. And if there’s any
doubt about the incentives such a rule would create, con-
sider this case. Instead of seeking a revocation of super-
vised release, the government could have chosen to prose-
cute Mr. Haymond under a statute mandating a term of
imprisonment of 10 to 20 years for repeat child-
pornography offenders. 18 U.S. C. §2252(b)(2). But why
bother with an old-fashioned jury trial for a new crime
when a quick-and-easy “supervised release revocation
hearing” before a judge carries a penalty of five years to
life? This displacement of the jury’s traditional supervi-
16              UNITED STATES v. HAYMOND

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

sory role, under cover of a welter of new labels, exemplifies
the “Framers’ fears that the jury right could be lost not
only by gross denial, but by erosion.” Apprendi, 530 U.S.,
at 483 (internal quotation marks omitted).
                               C
   Pivoting once more, the government and the dissent
seem to accept for argument’s sake that “postjudgment
sentence-administration proceedings” can implicate the
Fifth and Sixth Amendments. See post, at 6–11. But,
they contend, §3583(k)’s supervised release revocation
procedures are practically identical to historic parole and
probation revocation procedures. See, e.g., Gagnon v.
Scarpelli, 411 U.S. 778 (1973); Morrissey v. Brewer, 408
U.S. 471 (1972). And, because those other procedures have
usually been understood to comport with the Fifth and
Sixth Amendments, they submit, §3583(k)’s procedures
must do so as well.
   But this argument, too, rests on a faulty premise, over-
looking a critical difference between §3583(k) and tradi-
tional parole and probation practices. Before the Sentenc-
ing Reform Act of 1984, a federal criminal defendant could
serve as little as a third of his assigned prison term before
becoming eligible for release on parole. See 18 U.S. C.
§4205(a) (1982 ed.). Or he might avoid prison altogether
in favor of probation. See §3561 (1982 ed.). If the defend-
ant violated the terms of his parole or probation, a judge
could send him to prison. But either way and as we’ve
seen, a judge generally could sentence the defendant to
serve only the remaining prison term authorized by stat-
ute for his original crime of conviction. See supra, at 7;
Morrissey, 408 U.S., at 477 (“The essence of parole is
release from prison, before the completion of sentence”
(emphasis added)). Thus, a judge could not imprison a
defendant for any longer than the jury’s factual findings
allowed—a result entirely harmonious with the Fifth and
                 Cite as: 588 U. S. ____ (2019)           17

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

Sixth Amendments. See Apprendi, 530 U.S., at 498 (Scalia,
J., concurring); Blakely, 542 U.S., at 309.
   All that changed beginning in 1984. That year, Con-
gress overhauled federal sentencing procedures to make
prison terms more determinate and abolish the practice of
parole. Now, when a defendant is sentenced to prison he
generally must serve the great bulk of his assigned term.
In parole’s place, Congress established the system of
supervised release. But “[u]nlike parole,” supervised
release wasn’t introduced to replace a portion of the de-
fendant’s prison term, only to encourage rehabilitation
after the completion of his prison term. United States
Sentencing Commission, Guidelines Manual ch. 7, pt.
A(2)(b) (Nov. 2012); see Doherty, Indeterminate Sentenc-
ing Returns: The Invention of Supervised Release, 88
N. Y. U. L. Rev. 958, 1024 (2013).
   In this case, that structural difference bears constitu-
tional consequences. Where parole and probation viola-
tions generally exposed a defendant only to the remaining
prison term authorized for his crime of conviction, as
found by a unanimous jury under the reasonable doubt
standard, supervised release violations subject to §3583(k)
can, at least as applied in cases like ours, expose a defend-
ant to an additional mandatory minimum prison term well
beyond that authorized by the jury’s verdict—all based on
facts found by a judge by a mere preponderance of the
evidence. In fact, §3583(k) differs in this critical respect
not only from parole and probation; it also represents a
break from the supervised release practices that Congress
authorized in §3583(e)(3) and that govern most federal
criminal proceedings today. Unlike all those procedures,
§3583(k) alone requires a substantial increase in the
minimum sentence to which a defendant may be exposed
based only on judge-found facts under a preponderance
standard. And, as we explained in Alleyne and reaffirm
today, that offends the Fifth and Sixth Amendments’
18                 UNITED STATES v. HAYMOND

                         OpinionofofGthe
                        Opinion          Court
                                     ORSUCH , J.

ancient protections.7
                              D
  The dissent suggests an analogy between revocation
under §3583(k) and prison disciplinary procedures that do
not normally require the involvement of a jury. Post, at
19–20. But the analogy is a strained one: While the Sixth
Amendment surely does not require a jury to find every
fact that the government relies on to adjust the terms of a
prisoner’s confinement (say, by reducing some of his privi-
leges as a sanction for violating the prison rules), that
does not mean the government can send a free man back
to prison for years based on judge-found facts.
  Again, practice in the early Republic confirms this. At
that time, a term of imprisonment may have been under-
stood as encompassing a degree of summary discipline for
alleged infractions of prison regulations without the in-
volvement of a jury. See F. Gray, Prison Discipline in
America 22–23, 48–49 (1848). But that does not mean any
sanction, no matter how serious, would have been consid-
ered part and parcel of the original punishment. On the
contrary, the few courts that grappled with this issue
seem to have recognized that “infamous” punishments,
such as a substantial additional term in prison, might
implicate the right to trial by jury. See, e.g., Gross v. Rice,
71 Me. 241, 246–252 (1880); In re Edwards, 43 N. J. L.
555, 557–558 (1881).
  What’s more, a tradition of summary process in prison,


——————
  7 Just as we have no occasion to decide whether §3583(k) implicates

Apprendi by raising the ceiling of permissible punishments beyond
those authorized by the jury’s verdict, see n. 4, supra, we do not pass
judgment one way or the other on §3583(e)’s consistency with Apprendi.
Nor do we express a view on the mandatory revocation provision for
certain drug and gun violations in §3583(g), which requires courts to
impose “a term of imprisonment” of unspecified length.
                     Cite as: 588 U. S. ____ (2019)                   19

                         OpinionofofGthe
                        Opinion          Court
                                     ORSUCH , J.

where administrators face the “formidable task” of control-
ling a large group of potentially unruly prisoners, does not
necessarily support the use of such summary process
outside the prison walls. O’Lone v. Estate of Shabazz, 482
U.S. 342, 353 (1987); cf. Morrissey, 408 U.S., at 482. We
have long held that prison regulations that impinge on the
constitutional rights inmates would enjoy outside of prison
must be “reasonably related to legitimate penological
interests” in managing the prison. Turner v. Safley, 482
U.S. 78, 89 (1987). That approach, we have said, ensures
that corrections officials can “ ‘anticipate security prob-
lems’ ” and address “ ‘the intractable problems of prison
administration.’ ” O’Lone, 482 U.S., at 349; see also Dahne
v. Richey, 587 U. S. ___, ___ (2019) (ALITO, J., dissent-
ing from denial of certiorari) (slip op., at 2) (“To maintain
order, prison authorities may insist on compliance with
rules that would not be permitted in the outside world”).
Whether or not the Turner test applies to prisoners’ jury
trial rights, we certainly have never extended it to the jury
rights of persons out in the world who retain the core
attributes of liberty. Cf. Griffin v. Wisconsin, 483 U.S.
868, 874, n. 2 (1987) (reserving question whether Turner
applies to probation). Even the government has not asked
us to do so today.8
                              E
  Finally, much of the dissent is consumed by what it calls
the “potentially revolutionary” consequences of our opin-
ion. Post, at 1; see also post, at 15, 25 (calling our opinion

——————
   8 Contrary to the dissent’s characterization, we do not suggest that

any prison discipline that is “too harsh” triggers the right to a jury
trial. Post, at 20, n. 9 (emphasis deleted). Instead, we distinguish
between altering a prisoner’s conditions of confinement, which gener-
ally does not require a jury trial, and sentencing a free man to substan-
tial additional time in prison, which generally does.
20              UNITED STATES v. HAYMOND

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

“inexcusable,” “unpardonabl[e],” and “dangerous”); post, at
4 (our opinion threatens to bring “the whole concept of
supervised release . . . crashing down”); post, at 9 (under
our opinion, “the whole system of supervised release would
be like a 40–ton truck speeding down a steep mountain
road with no brakes”). But what agitates the dissent so
much is an issue not presented here: whether all super-
vised release proceedings comport with Apprendi. As we
have emphasized, our decision is limited to §3583(k)—an
unusual provision enacted little more than a decade ago—
and the Alleyne problem raised by its 5-year mandatory
minimum term of imprisonment. See n. 7, supra. Section
§3583(e), which governs supervised release revocation
proceedings generally, does not contain any similar man-
datory minimum triggered by judge-found facts.
   Besides, even if our opinion could be read to cast doubts
on §3583(e) and its consistency with Apprendi, the practi-
cal consequences of a holding to that effect would not come
close to fulfilling the dissent’s apocalyptic prophecy. In
most cases (including this one), combining a defendant’s
initial and post-revocation sentences issued under
§3583(e) will not yield a term of imprisonment that ex-
ceeds the statutory maximum term of imprisonment the
jury has authorized for the original crime of conviction.
That’s because “courts rarely sentence defendants to the
statutory maxima,” United States v. Caso, 723 F.3d 215,
224–225 (CADC 2013) (citing Sentencing Commission
data indicating that only about 1% of defendants receive
the maximum), and revocation penalties under §3583(e)(3)
are only a small fraction of those available under §3583(k).
So even if §3583(e)(3) turns out to raise Sixth Amendment
issues in a small set of cases, it hardly follows that “as a
practical matter supervised-release revocation proceedings
cannot be held” or that “the whole idea of supervised
release must fall.” Post, at 4–5. Indeed, the vast majority
of supervised release revocation proceedings under subsec-
                     Cite as: 588 U. S. ____ (2019)                    21

                          OpinionofofGthe
                         Opinion          Court
                                      ORSUCH , J.

tion (e)(3) would likely be unaffected.
   In the end, the dissent is left only to echo an age-old
criticism: Jury trials are inconvenient for the government.
Yet like much else in our Constitution, the jury system
isn’t designed to promote efficiency but to protect liberty.
In what now seems a prescient passage, Blackstone
warned that the true threat to trial by jury would come
less from “open attacks,” which “none will be so hardy as
to make,” as from subtle “machinations, which may sap
and undermine i[t] by introducing new and arbitrary
methods.” 4 Blackstone 343. This Court has repeatedly
sought to guard the historic role of the jury against such
incursions. For “however convenient these may appear at
first, (as doubtless all arbitrary powers, well executed, are
the most convenient) yet let it be again remembered, that
delays, and little inconveniences in the forms of justice,
are the price that all free nations must pay for their lib-
erty in more substantial matters.” Id., at 344.9
——————
  9 JUSTICE BREYER agrees that a jury was required here for three rea-

sons “considered in combination.” Post, at 2 (opinion concurring in
judgment). Two of the reasons seem to amount to the same thing—a
worry that §3583(k) imposes a new mandatory minimum sentence
without a jury. And for the reasons we’ve already given, we can agree
that this is indeed a problem under Alleyne. But JUSTICE BREYER’s
remaining reason is another story. He stresses that §3583(k)’s manda-
tory minimum applies only to a “discrete set of federal criminal of-
fenses.” Post, at 2. But why should that matter? Whether the Sixth
Amendment is violated in “discrete” instances or vast numbers, our
duty to enforce the Constitution remains the same.           Besides, any
attempt to draw lines based on when an erosion of the jury trial right
goes “too far” would prove inherently subjective and depend on judges’
intuitions about the proper role of the juries that are supposed to
supervise them. As we have previously explained, “[w]hether the Sixth
Amendment incorporates [such a] manipulable standard rather than
Apprendi’s bright-line rule depends on the plausibility of the claim that
the Framers would have left definition of the scope of jury power up to
judges’ intuitive sense of how far is too far.” Blakely v. Washington, 542
22                 UNITED STATES v. HAYMOND

                         OpinionofofGthe
                        Opinion          Court
                                     ORSUCH , J.

                              IV
  Having concluded that the application of §3583(k)’s
mandatory minimum in this case violated Mr. Haymond’s
right to trial by jury, we face the question of remedy.
Recall that the Tenth Circuit declared the last two sen-
tences of §3583(k) “unconstitutional and unenforceable.”
Those two sentences provide in relevant part that “[i]f a
defendant required to register under [SORNA]” commits
certain specified offenses, “the court shall revoke the term
of supervised release and require the defendant to serve a
term of imprisonment [of] not . . . less than 5 years.”
  Before us, the government suggests that the Tenth
Circuit erred in declaring those two sentences “unenforce-
able.” That remedy, the government says, sweeps too
broadly. In the government’s view, any constitutional
infirmity can be cured simply by requiring juries acting
under the reasonable doubt standard, rather than judges
proceeding under the preponderance of the evidence
standard, to find the facts necessary to trigger §3583(k)’s
mandatory minimum. This remedy would be consistent
with the statute’s terms, the government assures us,
because “the court” authorized to revoke a term of super-
vised release in §3583(k) can and should be construed as
embracing not only judges but also juries. And, the gov-
ernment insists, that means we should direct the court of
appeals to send this case back to the district court so a
jury may be empaneled to decide whether Mr. Haymond
violated §3583(k). Unsurprisingly, Mr. Haymond contests
all of this vigorously.


——————
U. S. 296, 308 (2004). And we continue to think that claim is “not
plausible at all, because the very reason the Framers put a jury-trial
guarantee in the Constitution” was to ensure the jury trial right would
limit the power of judges and not be ground down to nothing through a
balancing of interests by judges themselves. Ibid.
                 Cite as: 588 U. S. ____ (2019)                 23

                     OpinionofofGthe
                    Opinion          Court
                                 ORSUCH , J.

   We decline to tangle with the parties’ competing reme-
dial arguments today. The Tenth Circuit did not address
these arguments; it appears the government did not even
discuss the possibility of empaneling a jury in its brief to
that court; and this Court normally proceeds as a “court of
review, not of first view,” Cutter v. Wilkinson, 544 U.S.
709, 718, n. 7 (2005). Given all this, we believe the wiser
course lies in returning the case to the court of appeals for
it to have the opportunity to address the government’s
remedial argument in the first instance, including any
question concerning whether that argument was ade-
quately preserved in this case.
                             *
  The judgment of the court of appeals is vacated, and the
case is remanded for further proceedings.

                                                  It is so ordered.
                 Cite as: 588 U. S. ____ (2019)            1

               BREYER, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                         No. 17–1672
                          _________________


       UNITED STATES, PETITIONER v. ANDRE
                RALPH HAYMOND
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE TENTH CIRCUIT
                        [June 26, 2019]

  JUSTICE BREYER, concurring in the judgment.
  I agree with much of the dissent, in particular that the
role of the judge in a supervised-release proceeding is
consistent with traditional parole. See post, at 9–10 (opin-
ion of ALITO, J.). As 18 U.S. C. §3583 makes clear, Con-
gress did not intend the system of supervised release to
differ from parole in this respect. And in light of the
potentially destabilizing consequences, I would not trans-
plant the Apprendi line of cases to the supervised-release
context. See post, at 4–5; cf. Alleyne v. United States, 570
U.S. 99, 122 (2013) (BREYER, J., concurring in part and
concurring in judgment); United States v. Booker, 543
U.S. 220, 327 (2005) (BREYER, J., dissenting in part);
Blakely v. Washington, 542 U.S. 296, 329–330 (2004)
(BREYER, J., dissenting); Harris v. United States, 536 U.S.
545, 569–570 (2002) (BREYER, J., concurring in part and
concurring in judgment); Apprendi v. New Jersey, 530
U.S. 466, 555 (2000) (BREYER, J., dissenting).
  Nevertheless, I agree with the plurality that this specific
provision of the supervised-release statute, §3583(k), is
unconstitutional. Revocation of supervised release is
typically understood as “part of the penalty for the initial
offense.” Johnson v. United States, 529 U.S. 694, 700
(2000). The consequences that flow from violation of the
conditions of supervised release are first and foremost
2               UNITED STATES v. HAYMOND

               BREYER, J., concurring in judgment

considered sanctions for the defendant’s “breach of
trust”—his “failure to follow the court-imposed conditions”
that followed his initial conviction—not “for the particular
conduct triggering the revocation as if that conduct were
being sentenced as new federal criminal conduct.” United
States Sentencing Commission, Guidelines Manual ch. 7,
pt. A, intro. 3(b) (Nov. 2018); see post, at 12–13. Con-
sistent with that view, the consequences for violation of
conditions of supervised release under §3583(e), which
governs most revocations, are limited by the severity of
the original crime of conviction, not the conduct that re-
sults in revocation. See §3583(e)(3) (specifying that a
defendant may as a consequence of revocation serve no
“more than 5 years in prison if the offense that resulted in
the term of supervised release is a class A felony, [no]
more than 3 years in prison if . . . a class B felony,” and
so on).
  Section 3583(k) is difficult to reconcile with this under-
standing of supervised release. In particular, three as-
pects of this provision, considered in combination, lead me
to think it is less like ordinary revocation and more like
punishment for a new offense, to which the jury right
would typically attach. First, §3583(k) applies only when
a defendant commits a discrete set of federal criminal
offenses specified in the statute. Second, §3583(k) takes
away the judge’s discretion to decide whether violation of a
condition of supervised release should result in imprison-
ment and for how long. Third, §3583(k) limits the judge’s
discretion in a particular manner: by imposing a manda-
tory minimum term of imprisonment of “not less than 5
years” upon a judge’s finding that a defendant has “com-
mit[ted] any” listed “criminal offense.”
  Taken together, these features of §3583(k) more closely
resemble the punishment of new criminal offenses, but
without granting a defendant the rights, including the
jury right, that attend a new criminal prosecution. And in
                Cite as: 588 U. S. ____ (2019)          3

              BREYER, J., concurring in judgment

an ordinary criminal prosecution, a jury must find facts
that trigger a mandatory minimum prison term. Alleyne,
570 U.S., at 103.
   Accordingly, I would hold that §3583(k) is unconstitu-
tional and remand for the Court of Appeals to address the
question of remedy. Because this is the course adopted by
the plurality, I concur in the judgment.
                 Cite as: 588 U. S. ____ (2019)           1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 17–1672
                         _________________


       UNITED STATES, PETITIONER v. ANDRE
                RALPH HAYMOND
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE TENTH CIRCUIT
                        [June 26, 2019]

  JUSTICE ALITO, with whom THE CHIEF JUSTICE, JUSTICE
THOMAS, and JUSTICE KAVANAUGH join, dissenting.
  I do not think that there is a constitutional basis for
today’s holding, which is set out in JUSTICE BREYER’s
opinion, but it is narrow and has saved our jurisprudence
from the consequences of the plurality opinion, which is
not based on the original meaning of the Sixth Amend-
ment, is irreconcilable with precedent, and sports rhetoric
with potentially revolutionary implications. The plurality
opinion appears to have been carefully crafted for the
purpose of laying the groundwork for later decisions of
much broader scope.
                             I
                            A
   What do I mean by this? Many passages in the opinion
suggest that the entire system of supervised release,
which has been an integral part of the federal criminal
justice system for the past 35 years, is fundamentally
flawed in ways that cannot be fixed. Under the Sentenc-
ing Reform Act of 1984 (SRA), whenever a federal court
sentences a criminal defendant to a term of imprisonment,
the court may include in the sentence a term of supervised
release, and under some circumstances supervised release
is mandatory. 18 U.S. C. §3583. When a court imposes a
2                UNITED STATES v. HAYMOND

                       ALITO, J., dissenting

term of supervised release, the order must specify the
conditions with which the defendant is required to comply,
§3583(d), and a judge may revoke supervised release and
send a defendant back to prison if the judge finds by a
preponderance of the evidence that the defendant violated
one of those conditions, §3583(e)(3).
   Many statements and passages in the plurality opinion
strongly suggest that the Sixth Amendment right to a jury
trial applies to any supervised-release revocation proceed-
ing. Take the opinion’s opening line: “Only a jury, acting
on proof beyond a reasonable doubt, may take a person’s
liberty.” Ante, at 1. In a supervised-release revocation
proceeding, a judge, based on the preponderance of the
evidence, may make a finding that “take[s] a person’s
liberty,” ibid., in the sense that the defendant is sent back
to prison. Later, after noting that the Sixth Amendment
applies to a “criminal prosecution,” the plurality gives that
term a broad definition that appears to encompass any
supervised-release revocation proceeding. The plurality
defines a “crime” as any “ ‘ac[t] to which the law affixes . . .
punishment,’ ” and says that a “prosecution” is “ ‘the pro-
cess of exhibiting formal charges against an offender
before a legal tribunal.’ ” Ante, at 6. These definitions
explain what the terms in question mean in general use,
but they were not formulated for the purpose of specifying
what “criminal prosecution” means in the specific context
of the Sixth Amendment. The plurality, however, uses
them for precisely that purpose, and in so doing boldly
suggests that every supervised-release revocation proceed-
ing is a criminal prosecution. See ante, at 12 (“[A] ‘crimi-
nal prosecution’ continues and the defendant remains an
‘accused’ with all the rights provided by the Sixth
Amendment, until a final sentence is imposed. . . . [A]n
accused’s final sentence includes any supervised release
sentence he may receive”).
   Later statements are even more explicit. Quoting
                 Cite as: 588 U. S. ____ (2019)            3

                     ALITO, J., dissenting

Blakely v. Washington, 542 U.S. 296, 304 (2004), out of
context, the plurality states that “a jury must find beyond
a reasonable doubt every fact which the law makes essen-
tial to a punishment that a judge might later seek to
impose.” Ante, at 7 (internal quotation marks and altera-
tion omitted). If sending a defendant found to have vio-
lated supervised release back to prison is “punishment,” then
the thrust of the plurality’s statement is that any factual
finding needed to bring that about must be made by a
jury, not by a judge, as is currently done.
   Also telling is the plurality’s response to the Govern-
ment’s argument that Apprendi v. New Jersey, 530 U.S.
466 (2000), Blakely, and Alleyne v. United States, 570 U.S.
99 (2013), apply only to a defendant’s sentencing proceed-
ing and not to a supervised-release revocation proceeding,
which the Government describes as a “postjudgment
sentence-administration proceedin[g].” Brief for United
States 24. Rejecting this argument, the plurality huffs
that “the demands of the Fifth and Sixth Amendments”
cannot be “dodge[d]” “by the simple expedient of relabeling
a criminal prosecution a . . . ‘sentence modification’ im-
posed at a ‘postjudgment sentence administration proceed-
ing.’ ” Ante, at 12. The meaning of this statement is un-
mistakable and cannot have been inadvertent: A
supervised-release revocation proceeding is a criminal
prosecution and is therefore governed by the Sixth
Amendment (and the Fifth Amendment to boot). And
there is more. See ante, at 13 (“any accusation triggering
a new and additional punishment [must be] proven to the
satisfaction of a jury beyond a reasonable doubt”); ante, at
15 (“a jury must find all of the facts necessary to authorize
a judicial punishment”).
   Finally, while the plurality appears to say that the Sixth
Amendment does not apply to parole revocation proceed-
4                  UNITED STATES v. HAYMOND

                          ALITO, J., dissenting

ings, see ante, at 16–17,1 the plurality characterizes su-
pervised release as “critical[ly] differen[t],” ante, at 16.
This is so, the plurality explains, because parole relieved a
prisoner from serving part of the prison sentence originally
imposed, whereas a term of supervised release is added
to the term of imprisonment specified by the sentencing
judge. As I will explain, this difference is purely formal
and should have no constitutional consequences. But for
now the important point is the plain implication of what
the plurality says: Parole was constitutional, but super-
vised release . . . well, that is an entirely different animal.
  The intimation in all these statements is clear enough:
All supervised-release revocation proceedings must be
conducted in compliance with the Sixth Amendment—
which means that the defendant is entitled to a jury trial,
which means that as a practical matter supervised-release
revocation proceedings cannot be held. In 2018, federal
district courts completed 1809 criminal jury trials. Ad-
min. Office of U. S. Courts, Judicial Business of the United
States Courts (2018) (Table T–1). During that same year,
they adjudicated 16,946 revocations of supervised release,
ibid. (Table E–7A), and there is simply no way that the
federal courts could empanel enough juries to adjudicate
all those proceedings, let alone try all those proceedings in
accordance with the Sixth Amendment’s Confrontation
Clause. So, if every supervised-release revocation pro-
ceeding is a criminal prosecution, as the plurality sug-
gests, the whole concept of supervised release will come
crashing down.2
——————
  1 But even on this point, the plurality hedges, saying that “historic

parole and probation revocation procedures . . . have usually been
understood to comport with the Fifth and Sixth Amendments.” Ante, at
16 (emphasis added).
  2 The plurality casts this argument as “echo[ing] an age-old criticism:

Jury trials are inconvenient for the government.” Ante, at 21. Not at
all. My only point is to say that if a questionable interpretation of the
                     Cite as: 588 U. S. ____ (2019)                   5

                         ALITO, J., dissenting

  Where the plurality is headed is demonstrated—
ironically—by its insistence that it is not going all the
way—for now. The plurality writes: “[O]ur opinion,” ante,
at 19, 20, does “not pass judgment one way or the other on
§3583(e)’s consistency with Apprendi,” ante, at 18, n. 7.
Section 3583(e) sets out the procedure to be followed in all
supervised-release revocation proceedings, so if that provi-
sion is not consistent with Apprendi, the whole idea of
supervised release must fall. The strategy of the plurality
opinion is only thinly veiled. It provides the framework to
be used in ending supervised release. It provides no clear
ground for limiting the rationale of the opinion so that it
does not lead to that result. And then it says: We are not
doing that today.
                              B
  Is it possible to read the plurality opinion more nar-
rowly? Can it be understood to condemn only one narrow
statutory provision, namely, §3583(k), which required the
judge to send respondent Haymond back to prison for at
least five years once the judge found that he had violated a
condition of his supervised release by again possessing
child pornography? On this reading, the only Sixth
Amendment defect would be the mandatory minimum
period of additional confinement that the statute imposes.
There would be no problem if the judge had been free to
choose the term, if any, of additional confinement. Does
the plurality mean to go no further than this?
  There are passages in the opinion that hint at this
narrower interpretation. The plurality analogizes the
mandatory minimum term of additional confinement
required by §3583(k) to the mandatory minimum term of
initial imprisonment found to violate the Sixth Amend-
——————
Sixth Amendment, see infra, at 11–25, would potentially lead to absurd
results, that is an additional reason to suspect that something has gone
awry.
6               UNITED STATES v. HAYMOND

                      ALITO, J., dissenting

ment in Alleyne, see ante, at 9–11. But the previously
quoted statements pointing to a broader understanding
remain, and the plurality does nothing to disavow that
reading. To the contrary, the plurality doubles down,
assuring us that this broader understanding would not be
too disruptive. See ante, at 20–21.
   A narrower interpretation of the plurality opinion is also
contradicted by another important statement in the opin-
ion. The plurality says that the maximum “lawful prison
term” “reflected in the jury’s verdict” in respondent’s case
was “10 years.” Ante, at 10. This statement is full of
meaning because if 10 years is the maximum amount of
time that respondent could lawfully be required to spend
in prison on the basis of the jury’s verdict, there is a
serious constitutional defect in the very design of the
supervised-release system. That is so because the concept
of supervised release is based on a fundamentally differ-
ent conception of the maximum term of confinement
authorized by a guilty verdict.
   To understand this, it is important to understand the
relationship between the system of supervised release and
the old federal parole system it replaced. By abolishing
parole and substituting supervised release, the SRA
sought to retain the chief benefit of parole, i.e., providing a
transition period of monitoring to ensure that a prisoner
who leaves prison has been sufficiently reformed so that
he is able to lead a law-abiding life. At the same time, the
SRA aimed to promote truth in sentencing and thus to
eliminate a much-derided feature of the old parole system.
See United States Sentencing Commission, Guidelines
Manual ch. 1, pt. A (Nov. 2018) (USSG). Under the parole
system, a defendant who was convicted of a serious crime
and given what seemed to be a stiff sentence could be and
not infrequently was set free after serving only a fraction
of the sentence originally pronounced. A prisoner was
generally eligible for parole after serving only one-third of
                      Cite as: 588 U. S. ____ (2019)             7

                           ALITO, J., dissenting

his sentence, and a sentence of life was treated as a sen-
tence of 30 years.3 Therefore, a defendant sentenced to
imprisonment for life could be out on the streets after only
10 years.
  The SRA changed this, and now a defendant must serve
the full term of imprisonment imposed at sentencing
minus only a small deduction for good behavior in prison.
USSG ch. 1, pt. A.1(3); 18 U.S. C. §3624(b); Barber v.
Thomas, 560 U.S. 474, 481–482 (2010). But to provide
the same sort of transition period as was furnished under
parole, a sentencing court may, and in some cases must,
add a period of supervised release. See §3583. The re-
placement of parole with supervised release changed the
form of federal sentences but not their substance. Here is
an example: A pre-SRA sentence of nine years’ imprison-
ment meant three years of certain confinement and six
years of possible confinement depending on the defend-
ant’s conduct in the outside world after release from prison.
At least for present purposes, such a sentence is the sub-
stantive equivalent of a post-SRA sentence of three years’
imprisonment followed by six years of supervised release.
In both situations, the period of certain confinement (three
years) and the maximum term of possible confinement
(nine years) are the same. If anything, the defendant in
the post-SRA case is treated more favorably because he is
guaranteed release from prison after three years; his
release at that point is not dependent on a decision by a
parole board.
  As this example shows, the concept of supervised release
rests on the idea that a defendant sentenced to x years of
imprisonment followed by y years of supervised release is
really sentenced to a maximum punishment of x + y years
of confinement, with the proviso that any time beyond x
years will be excused if the defendant abides by the terms
——————
 3 See   O’Hara, Parole, 79 Geo. L. J. 1162, 1164–1165 (1991).
8                  UNITED STATES v. HAYMOND

                          ALITO, J., dissenting

of supervised release. And on this understanding, the
maximum term reflected in the jury’s verdict in respond-
ent’s case was not 10 years, as the plurality claims, but 10
years plus the maximum period of supervised release that
the statute authorized.4
   None of this matters in respondent’s case because the
sum of his original sentence (38 months) and the additional
time imposed for violating supervised release (60 months)
is less than 120 months, but adoption of the rule toward
which the plurality opinion seems to point would make a
big difference in many cases. Under that rule, a term of
supervised release could never be ordered for a defendant
who is sentenced to the statutory maximum term of im-
prisonment, and only a short period of supervised release
could be ordered for a defendant sentenced to a term of
imprisonment that is close to the statutory maximum.
Moreover, in many cases, a judge, before beginning a
supervised-release revocation proceeding, would have to
anticipate the period of additional confinement that the
judge would find appropriate if a particular violation or
set of violations was shown. For example, suppose that
the statutory maximum term of certain confinement au-

——————
    4 In
       respondent’s case that was life. See §3583(k). Anything ap-
proaching that maximum would have been very harsh, but the judge in
respondent’s case did not impose such a term, and there are statutory
restraints on the imposition of excessive additional terms. In determin-
ing the additional period to be ordered as a result of a supervised-
release violation, a judge is required to take into account almost all of
the factors that must be considered at sentencing. See §3583(e). The
Sentencing Guidelines provide recommended terms for particular
violations. See USSG ch. 1, pt. B; id., ch. 7. And the additional terms
imposed in such cases are subject to review on appeal. See, e.g., United
States v. Wheeler, 814 F.3d 856 (CA7 2016); United States v. Cordova,
461 F.3d 1184 (CA10 2006). If the Constitution restricts the length of
additional imprisonment that may be imposed based on a violation of
supervised release, the relevant provision is the Eighth Amendment,
not the Sixth. Cf. Lewis v. United States, 518 U.S. 322 (1996).
                 Cite as: 588 U. S. ____ (2019)            9

                     ALITO, J., dissenting

thorized by the offense of conviction is 10 years and that a
prisoner is sentenced to and serves eight years. Suppose
that the term of supervised release imposed at the time of
sentencing is five years. Before starting a supervised-
release revocation proceeding in this hypothetical case, the
judge would have to decide whether to rule out the possi-
bility of sending the defendant back to prison for more
than two years. Unless the judge was willing to do this—
without knowing all the facts—the judge would have to
convene a jury. It would be strange to put judges in that
predicament.
   The plurality appreciates the implication of its under-
standing of the maximum term of imprisonment author-
ized by a jury verdict in the post-SRA era. In footnote 4,
the plurality says that it need not decide whether its
interpretation of the Sixth Amendment leads to the re-
sults I have just outlined. See ante, at 11, n. 4. But here
again, while formally reserving decision on this question,
the opinion provides no theory that might permit what the
SRA contemplates.
   In short, under the plurality opinion, the whole system
of supervised release would be like a 40-ton truck speeding
down a steep mountain road with no brakes.
                             II
  This should not have been a difficult or complicated
case. I start with the proposition that the old federal
parole system did not implicate the Sixth Amendment’s
jury trial right. A parole revocation proceeding was not a
“criminal prosecution” within the meaning of the Sixth
Amendment, and revocation did not result in a new sen-
tence. See, e.g., United States v. Williams, 558 F.2d 224,
226 (CA5 1977); Hyser v. Reed, 318 F.2d 225, 237 (CADC
1963). When a prisoner was paroled, the Executive was
simply exercising the authority conferred by law to grant
the defendant a conditional release from serving part of
10              UNITED STATES v. HAYMOND

                      ALITO, J., dissenting

the sentence imposed after a guilty verdict. Mistretta v.
United States, 488 U.S. 361, 364–365 (1989).
   Supervised release, for reasons already explained, is not
fundamentally different and therefore should not be treated
any differently for Sixth Amendment purposes. When a
jury finds a federal defendant guilty of violating a particu-
lar criminal statute, the maximum period of confinement
authorized is the maximum term of imprisonment plus the
maximum term of supervised release. If a prisoner does
not end up spending this full period in confinement, that is
because service of part of the period is excused due to
satisfactory conduct during the period of supervised re-
lease. Any other reading exalts form over substance in a
way that has enormous consequences that cannot be
justified on constitutional grounds.
   Once this is understood, it follows that the procedures
that must be followed at a supervised-release revocation
proceeding are the same that had to be followed at a pa-
role revocation proceeding, and these were settled long
ago. At a parole revocation hearing, the fundamental
requisites of due process had to be observed, but a parolee
did not have a right to a jury trial. See, e.g., United States
v. Carlton, 442 F.3d 802, 807 (CA2 2006); United States v.
Huerta–Pimental, 445 F.3d 1220, 1225 (CA9 2006). Nei-
ther the Confrontation Clause nor the formal rules of
evidence had to be followed. See, e.g., Morrissey v. Brewer,
408 U.S. 471, 488–489 (1972); Gagnon v. Scarpelli, 411
U.S. 778, 782, n. 5 (1973). Due process did not require
proof beyond a reasonable doubt as is necessary at trial,
see, e.g., DeWitt v. Ventetoulo, 6 F.3d 32, 36–37 (CA1
1993); Whitehead v. United States Parole Comm’n, 755
F.2d 1536, 1537 (CA11 1985); Mack v. McCune, 551 F.2d
251, 254 (CA10 1977); and the Double Jeopardy Clause did
not apply, see, e.g., Kell v. United States Parole Comm’n,
26 F.3d 1016, 1020 (CA10 1994) (citing cases).
   For the past 35 years, it has been understood that the
                  Cite as: 588 U. S. ____ (2019)            11

                      ALITO, J., dissenting

same rules apply at a supervised-release revocation pro-
ceeding. There is no good reason to depart from that
understanding.
                              III
   The plurality tries to suggest a reason by sprinkling its
opinion with quotations from venerable sources, but all
are far afield. (John Adams was not writing about the
Sixth Amendment when he made a diary entry in 1771 or
when he wrote to William Pym in 1766. See ante, at 5.)
And the plurality makes no real effort to show that the
Sixth Amendment was originally understood to require a
jury trial in a proceeding like a supervised-release revoca-
tion proceeding. Of course, nothing like supervised re-
lease—or for that matter, parole—existed when the Sixth
Amendment was ratified, so I will not attempt to make the
affirmative case that the Sixth Amendment was specifi-
cally understood not to apply to such proceedings. But there
is a strong case for the proposition that the terms of the
Sixth Amendment and the original understanding of the
scope of the jury trial right do not require the plurality’s
interpretation. And our prior precedents emphatically
refute that interpretation.
   The Sixth Amendment limits the scope of the jury trial
right in three significant ways: It provides “who may
assert the right (‘the accused’); when the right may be
asserted (‘[i]n all criminal prosecutions’); and what the
right guarantees” (“the right to a . . . trial, by an impartial
jury”). Rothgery v. Gillespie County, 554 U.S. 191, 214
(2008) (ALITO, J., concurring). The plurality can reach its
conclusion only by ignoring these limitations.
                            A
  I begin with who may assert the jury trial right. The
text of the Sixth Amendment makes clear that this is “a
right of the ‘accused’ and only the ‘accused.’ ” A. Amar,
12              UNITED STATES v. HAYMOND

                     ALITO, J., dissenting

The Bill of Rights 111 (1998). The “accused” is an individ-
ual “[c]harged with a crime, by a legal process.” N. Web-
ster, An American Dictionary of the English Language
(1828); see also 2 J. Bouvier, Law Dictionary 50 (10th ed.
1860) (Bouvier Law Dictionary) (“One who is charged with
a crime or misdemeanor”).
   “At the founding, ‘accused’ described a status preceding
‘convicted.’ ” Betterman v. Montana, 578 U. S. ___, ___
(2016) (slip op., at 5). Blackstone, for example, spoke of
“the accused” in outlining the beginning of a criminal
prosecution, see 4 W. Blackstone, Commentaries on the
Laws of England 313 (1769), and spoke of “the offender”
and “the criminal” after conviction, see id., at 370, 371,
373, 378, 379. See also id., at 279 (referring to “the party
accused before he is condemned”). And “[t]his understand-
ing of the Sixth Amendment language—‘accused’ as dis-
tinct from ‘convicted’ . . . —endures today.” Betterman,
578 U. S., at ___ (slip op., at 5) (citing Black’s Law Dic-
tionary 26 (10th ed. 2014) (defining “accused” as “a person
who has been arrested and brought before a magistrate or
who has been formally charged” (emphasis added))).
   Despite the plurality’s suggestion otherwise, see ante, at
12–13, respondent was no longer the “accused” while he
served his term of supervised release. To be sure, he was
formerly the accused—at the time when he was duly in-
dicted and tried for possession of child pornography. But
after a jury convicted him and authorized the judge to
sentence him to terms of imprisonment and supervised
release, respondent was transformed into the convicted.
And his status as such remained the same while he served
his sentences, including during the proceeding to deter-
mine whether he had adhered to the conditions attached
to the term of supervised release that was permitted by
law and thus implicitly authorized by the jury’s verdict.
   This is especially so given that respondent’s reimpris-
onment was not primarily a punishment for new criminal
                 Cite as: 588 U. S. ____ (2019)           13

                     ALITO, J., dissenting

conduct. The principal reason for assigning a penalty to a
supervised-release violation is not that the violative act is
a crime (indeed, under other provisions in §3583, the act
need not even be criminal); rather, it is that the violative
act is a breach of trust. USSG ch. 7, pt. A, intro. 3(b)
(recommended reimprisonment terms are designed to
“sanction primarily the defendant’s breach of trust,” not
“new criminal conduct”). In other words, it makes little
sense to treat respondent as the accused—i.e., one charged
with a crime—when he has been charged not with a crime,
but with violating the terms of a jury-authorized sentence
that flowed from his original conviction. The plurality’s
extension of the jury trial right to respondent’s supervised-
release revocation proceeding thus flounders from the
start for the simple reason that respondent cannot easily
be viewed as an “accused” in the conventional sense
of the term.
                              B
   It is similarly awkward to characterize a supervised-
release revocation proceeding as part of the defendant’s
“criminal prosecution.” A supervised-release revocation
proceeding is not part of the criminal prosecution that
landed a defendant in prison in the first place because “[a]
‘criminal prosecution’ . . . ends when sentence has been
pronounced on the convicted or a verdict of ‘Not guilty’ has
cleared the defendant of the charge.” F. Heller, Sixth
Amendment to the Constitution of the United States 54
(1951). This follows from the early understanding that a
“prosecution” concludes when a court enters final judg-
ment. See, e.g., Webster, An American Dictionary of the
English Language (defining a prosecution as the “process
of exhibiting formal charges against an offender before a
legal tribunal, and pursuing them to final judgment”
(emphasis added)); The Universal English Dictionary 465
(J. Craig ed. 1869) (“[T]he institution of legal proceedings
14               UNITED STATES v. HAYMOND

                       ALITO, J., dissenting

against a person; the process of exhibiting formal charges
against an offender before a legal tribunal, and pursuing
them to final judgment” (emphasis added)); H. Holthouse,
New Law Dictionary 344 (1847) (defining prosecution as
“the means adopted to bring a supposed offender to justice
and punishment by due course of law”); Bouvier Law
Dictionary 396 (“The means adopted to bring a supposed
offender to justice and punishment by due course of law”).
   Our precedents reflect this understanding by defining
the end of criminal prosecutions to be the entry of final
judgment and imposition of sentence.              In the Sixth
Amendment context, for example, the Court has explained
that “[c]riminal proceedings generally unfold in three
discrete phases”: a prearrest phase, a charging phase that
extends through trial, and a sentencing phase. Betterman,
578 U. S., at ___ (slip op., at 3). As the Court described
the final phase, the criminal proceeding ends “[a]fter
conviction, [when] the court imposes sentence.” Ibid.; see
also id., at ___ (slip op., at 5) (“And ‘trial’ meant a discrete
episode after which judgment (i.e., sentencing) would
follow”). That description echoed the Court’s earlier char-
acterization of the process, beginning to end: “criminal
indictment, trial by jury, and judgment by court.” Ap-
prendi, 530 U.S., at 478; see also ibid., n. 4 (citing Black-
stone to explain that “ ‘judgment’ by the court ” was “the
stage approximating in modern terms the imposition of
sentence” (emphasis added)). And even outside the Sixth
Amendment context, we have said that “[t]he general rule
is that finality in the context of a criminal prosecution is
defined by a judgment of conviction and the imposition of
sentence.” Fort Wayne Books, Inc. v. Indiana, 489 U.S.
46, 54 (1989).
   In fact, two prior precedents—which the plurality effec-
tively ignores—drew this exact line in stating that parole-
and probation-revocation proceedings are not part of a
criminal prosecution. Unless the plurality is willing to
                  Cite as: 588 U. S. ____ (2019)           15

                      ALITO, J., dissenting

own up to attempting to overrule these precedents, its
failure to engage with them is inexcusable.
   The first is Morrissey, 408 U.S., at 472, a landmark case
in which the Court held that due process requires a State
to afford a parolee “some opportunity to be heard” before
revoking parole. In considering that question, the Court
“beg[an] with the proposition that the revocation of parole
is not part of a criminal prosecution and thus the full
panoply of rights due a defendant in such a proceeding
does not apply in parole revocations.” Id., at 480. The
Court made clear that “[p]arole arises after the end of the
criminal prosecution, including imposition of sentence.”
Ibid. (emphasis added).
   The second is Gagnon, 411 U.S. 778, where the Court
considered whether a probationer has a right to appointed
counsel prior to the revocation of probation. There, the
Court reasoned that “[p]robation revocation, like parole
revocation, is not a stage of a criminal prosecution.” Id., at
782. Thus, in both contexts, the Court emphasized that
parole- and probation-revocation proceedings are not part
of a criminal prosecution. And that understanding carried
significant consequences: It denied parolees and proba-
tioners the “full panoply of rights” to which a defendant is
entitled in a criminal prosecution. Morrissey, 408 U.S.,
at 480.
   Supervised-release revocation proceedings are not part
of the defendant’s criminal prosecution for the same rea-
sons. As we said in United States v. Johnson, 529 U.S.
53, 59 (2000), which the plurality all but ignores,
“[s]upervised release has no statutory function until con-
finement ends,” which itself has no function until the
criminal prosecution has ended. It follows, then, that “the
revocation of [supervised release] is not part of a criminal
prosecution.” Morrissey, 408 U.S., at 480.
   The fact that Morrissey and Gagnon involved parole and
probation, not supervised release, does not matter for
16                 UNITED STATES v. HAYMOND

                         ALITO, J., dissenting

present purposes. Cf. ante, at 7, 16–17. These cases did
not turn on any features of parole or probation that might
distinguish them from supervised release. Rather, those
decisions recognized an obvious fact: The administration
of a sentence occurs after a court imposes that sentence—
i.e., after the criminal prosecution has ended. That fact is
equally true here. No matter what penalties flow from the
revocation of parole, probation, or supervised release, the
related proceedings are not part of the criminal
prosecution.
   In recognition of this, the courts of appeals for the past
35 years have overwhelmingly declined to apply the Sixth
Amendment in supervised-release revocation proceedings,
and they have done so precisely on the ground that these
proceedings are not part of criminal prosecutions. This is
true as to the jury trial right;5 the Speedy Trial Clause;6
the Confrontation Clause;7 and the right to counsel.8 As
then-Judge Gorsuch succinctly put it not too long ago,
“settled precedent” dictates that Sixth Amendment rights
“d[o] not apply to supervised release revocation proceed-
ings and the due process guarantees associated with these
——————
  5 See, e.g., United States v. Carlton, 442 F.3d 802, 806–810 (CA2

2006); United States v. Dees, 467 F.3d 847, 854–855 (CA3 2006);
United States v. Ward, 770 F.3d 1090, 1096–1099 (CA4 2014); United
States v. Hinson, 429 F.3d 114, 117–119 (CA5 2005); United States v.
McIntosh, 630 F.3d 699, 703 (CA7 2011); United States v. Gavilanes-
Ocaranza, 772 F.3d 624, 628–629 (CA9 2014); Cordova, 461 F.3d, at
1186.
  6 See, e.g., Gavilanes-Ocaranza, 772 F.3d, at 628; United States v.

House, 501 F.3d 928, 931 (CA8 2007).
  7 See, e.g., United States v. Rondeau, 430 F.3d 44, 47–48 (CA1 2005);

United States v. Kelley, 446 F.3d 688, 690–692 (CA7 2006); United
States v. Hall, 419 F.3d 980, 985–986 (CA9 2005); United States v. Ray,
530 F.3d 666, 667–668 (CA8 2008); United States v. Ojudun, 915 F.3d
875, 888 (CA2 2019).
  8 See, e.g., United States v. Boultinghouse, 784 F.3d 1163, 1171 (CA7

2015); United States v. Owen, 854 F.3d 536, 541 (CA8 2017); United
States v. Spangle, 626 F.3d 488, 494 (CA9 2010).
                 Cite as: 588 U. S. ____ (2019)           17

                     ALITO, J., dissenting

proceedings are ‘minimal.’ ” United States v. Henry, 852
F.3d 1204, 1206–1207 (CA10 2017) (quoting Morrissey,
408 U.S., at 485, 489). And even the court below agreed:
“Revocation of supervised release is not part of a criminal
prosecution, so defendants accused of a violation of the
conditions of supervised release have no right to a jury
determination of the facts constituting that violation.” 869
F.3d 1153, 1163 (CA10 2017).
   Attempting to claim that a criminal prosecution actually
extends through any period of supervised release, the
plurality appears to arrive at an unintended destination.
The plurality says (while mischaracterizing Apprendi and
Alleyne, see infra, at 17–18) that “a ‘criminal prosecution’
continues and the defendant remains an ‘accused’ with all
the rights provided by the Sixth Amendment, until a final
sentence is imposed.” Ante, at 12. That is exactly right.
And the Court’s precedents emphatically say that a sen-
tence is “imposed” at final judgment, supra, at 13–14, not
again and again every time a convicted criminal wakes up
to serve a day of supervised release and violates a condi-
tion of his release. That postjudgment conduct during the
administration of supervised release, and any proceedings
to adjudicate violations of the release conditions, neces-
sarily occurs “after the end of the criminal prosecution,
including imposition of sentence.” Morrissey, 408 U.S., at
480 (emphasis added).
                              C
  The plurality attempts to pass off its reasoning as noth-
ing more than the logical outgrowth of the Apprendi line of
cases, but that is untrue. The plurality invokes these
cases to support the idea that the Sixth Amendment can-
not be evaded by “[r]elabeling” of a criminal prosecution as
a “ ‘sentence modification’ ” imposed at a “ ‘postjudgment
sentence-administration proceeding.’ ” Ante, at 12; see
also ibid. (claiming that Apprendi “recognized” how long a
18              UNITED STATES v. HAYMOND

                      ALITO, J., dissenting

criminal prosecution continues). But nothing like that
was involved in Apprendi or later related cases. Instead,
the Court in those cases rejected what it saw as attempts
to place the label “sentencing enhancement” on what, in
its view, were essentially elements of charged offenses.
See, e.g., Blakely, 542 U.S., at 306 (rejecting the idea that
“the jury need only find whatever facts the legislature
chooses to label elements of the crime, and that those it
labels sentencing factors—no matter how much they may
increase the punishment—may be found by the judge”).
All of the cases in the Apprendi line involved actual sen-
tencing proceedings, and thus there was never any ques-
tion whether they arose in a “criminal prosecution.” That
is not this case.
   The plurality insists that it is simply applying Appren-
di’s understanding of the jury trial right when it says that
“a jury must find beyond a reasonable doubt every fact
which the law makes essential to a punishment that a
judge might later seek to impose.” Ante, at 7 (internal
quotation marks and alteration omitted). But that is
wrong.
                              1
  Since Apprendi itself, the Court has time and again
endeavored to draw its understanding of the jury trial
right from historical practices that existed at the founding
and soon afterward. See Apprendi, 530 U.S., at 495 (look-
ing to the “historical pedigree of the jury”); Alleyne, 570
U.S., at 111 (emphasizing that Apprendi looked to
“common-law and early American practice”). As JUSTICES
GINSBURG and SOTOMAYOR recently explained, courts
applying Apprendi must “examine the historical record,
because ‘the scope of the constitutional jury right must be
informed by the historical role of the jury at common
law.’ ” Southern Union Co. v. United States, 567 U.S. 343,
353 (2012) (quoting Oregon v. Ice, 555 U.S. 160, 170
                  Cite as: 588 U. S. ____ (2019)            19

                      ALITO, J., dissenting

(2009)); see also id., at 167–168 (“Our application of Ap-
prendi’s rule must honor the ‘longstanding common-law
practice’ in which the rule is rooted” (quoting Cunningham
v. California, 549 U.S. 270, 281 (2007))). Thus, where
“[t]he historical record demonstrates that the jury played
no role” in a particular context, Ice, 555 U.S., at 168, there
is “no encroachment . . . by the judge upon facts historically
found by the jury,” id., at 169, and Apprendi does not
govern.
   In this case, the plurality can muster no support for the
proposition that the jury trial right was extended to any-
thing like a supervised-release or parole revocation pro-
ceeding at the time of the adoption of the Sixth Amend-
ment. Supervised release was not instituted until 1984,
and parole was unknown until the 19th century, so close
historic analogues are lacking. But the nearest practices
that can be found do not support the plurality.
   Prior to and at the time of the adoption of the Sixth
Amendment, convicted criminals were often released on
bonds and recognizances that made their continued liberty
contingent on good behavior. See L. Friedman, Crime and
Punishment in American History 38–39 (1993); A. Hirsch,
The Rise of the Penitentiary 7 (1992) (“Since courts in the
eighteenth-century frequently demanded that offenders
provide monetary sureties for future good behavior, con-
victs stayed put until they scraped together the requisite
funds”). If a prisoner released on such a bond did not
exhibit good behavior, the courts had discretion to forfeit
the bond (a loss of property) or to turn the individual over
to the sheriff (a loss of liberty) until new conditions could
be arranged. See Friedman, supra, at 39. There is no
evidence that there was a right to a jury trial at such
proceedings, and the plurality does not even attempt to
prove otherwise.
   Corporal punishment of prisoners is also inconsistent
with the plurality’s suggestion that a convicted criminal
20                 UNITED STATES v. HAYMOND

                          ALITO, J., dissenting

has the right to a jury trial before a punishment is im-
posed for legally proscribed conduct. See ante, at 6. Well
into the 19th century, prisoners were whipped for misbe-
havior. See Friedman, supra, at 37, 77, n. *; M. Kann,
Punishment, Prisons, and Patriarchy 120, 182 (2005).
Virginia law, for example, provided that a prisoner could
be punished “by stripes” if he were guilty of “profanity,
indecent behavior, idleness, neglect or willful misman-
agement of work, insubordination, an assault not amount-
ing to felony, or a violation of any of the rules prescribed
by the governor.” Va. Code, Tit. 56, ch. 213, §22 (1849).
Massachusetts law gave the warden “all necessary means”
“to suppress insurrection, enforce obedience, and maintain
order in the prison,” provided however “that no convict
shall be punished . . . by more than ten stripes” without
meeting certain conditions. Mass. Gen. Laws, ch. CXVIII,
§21 (1828). And even at the turn of the century, courts
entertained imposition of reasonable corporal punishment
provided that it was authorized by lawfully adopted rule
or regulation. See, e.g., State v. Nipper, 166 N. C. 272,
277–280, 81 S.E. 164, 167–168 (1914); Davis v. State, 81
Miss. 56, 33 So. 286 (1902); Werner v. State, 44 Ark. 122,
131–132 (1884); Cornell v. State, 74 Tenn. 624, 624–631
(1881). There is no suggestion in these authorities that a
jury finding of a violation was needed.9
——————
  9 The plurality offers only a few tepid responses. First, the plurality

appears to concede that a jury trial is unnecessary where penalties for
postjudgment conduct are not too harsh. Ante, at 18. I suspect that the
prisoners who endured corporal punishment would have challenged the
plurality’s suggestion that their punishment was not that harsh. But
in any event, a too-harsh standard—something that would appear to be
more at home in an Eighth Amendment analysis—is hardly a princi-
pled way of determining whether a jury trial is constitutionally re-
quired. Second, the plurality suggests that my reasoning amounts to
an extension of Turner v. Safley, 482 U.S. 78 (1987), because Turner
addresses only the relaxation of a prisoner’s constitutional rights and
the Court has “never extended it to the jury rights of persons out in the
                     Cite as: 588 U. S. ____ (2019)                    21

                          ALITO, J., dissenting

   Later, when parole and probation were introduced,
courts, with the assistance of parole and probation offi-
cials, supervised the conditional release of parolees and
probationers, and juries played no part in this process.
See 4 Atty. Gen.’s Survey of Release Proc. 1 (1939) (Parole
Survey); 2 id., at 2 (Probation Survey).
   The well-settled revocation power wielded by courts and
other officials brings this point home. A violation of the
conditions permitted not only the defendant’s reimprison-
ment, see Parole Survey 4; Probation Survey 2, but several
other penalties as well. In the parole context, these penal-
ties most often included the forfeiture of good time cred-
its—a reduction in prison time based on good behavior—
that the parolees had accrued prior to their release on
parole, as well as the forfeiture of any time served for the
duration of their parole. Parole Survey 249–253; see also
Friedman, supra, at 159 (stating in the context of 19th
century good time laws that “[t]o forfeit ‘good time’ was a
terrible penalty”). Many States also conditioned the fu-
ture availability of parole on mandatory minimum terms
of reimprisonment, and others even rendered certain
parole violators ineligible for future parole. Parole Survey
255–258. And in the probation context, several courts
refused to give credit for time spent on probation. Proba-
tion Survey 334–335, and n. 52. Thus, courts and parole
boards could not only revoke conditional liberty but they
could also subject violators to longer periods of imprison-
ment and erase the fact that the violators had served a
——————
world who retain the core attributes of liberty.” Ante, at 19. But a
convicted criminal on supervised release does not “retain the core
attributes of liberty,” ibid., and Turner is not implicated here because,
as I have shown, the Sixth Amendment does not apply and thus the
criminal has no jury trial right that Turner might relax. And once
again, more notable than the plurality’s lack of real answers is its
inability to point to any affirmative evidence that the jury ever played a
historical role in the administration of previously imposed sentences.
22              UNITED STATES v. HAYMOND

                      ALITO, J., dissenting

substantial portion of their lives on the streets under strict
conditions.
  From each of the foregoing examples, a clear historical
fact emerges: American juries have simply played “no role”
in the administration of previously imposed sentences.
Ice, 555 U.S., at 168. As a result, it is impossible to say
with a straight face that the “application of Apprendi’s
rule” to supervised-release revocation proceedings “hon-
or[s] the ‘longstanding common-law practice’ in which the
rule is rooted.” Id., at 167–168 (quoting Cunningham, 549
U.S., at 281).
                              2
   The plurality’s extension of the jury trial right to the
administration of previously imposed sentences also side-
lines what has until now been the core feature of the
Apprendi line of cases—a meaningful connection to the
trial for the charged offense. “The touchstone for deter-
mining whether a fact must be found by a jury beyond a
reasonable doubt is whether the fact constitutes an ‘ele-
ment’ or ‘ingredient’ of the charged offense.” Alleyne, 570
U.S., at 107 (plurality opinion); see also Southern Union
Co., 567 U.S., at 349 (“Apprendi’s ‘core concern’ is to
reserve to the jury ‘the determination of facts that warrant
punishment for a specific statutory offense’ ” (quoting Ice,
555 U.S., at 170)); Ice, 555 U.S., at 168 (noting the jury’s
historic role as a “bulwark” between the government and
the accused “at the trial for an alleged offense” (emphasis
added)). The Court’s rationale has been that “the core
crime and the fact triggering [an increased maximum or]
mandatory minimum sentence together constitute a new,
aggravated crime, each element of which must be submit-
ted to the jury.” Alleyne, 570 U.S., at 113. And this ra-
tionale, of course, is key to the Apprendi line of cases,
because the Sixth Amendment protects only the rights of
“the accused,” that is, those charged with a particular
                 Cite as: 588 U. S. ____ (2019)           23

                     ALITO, J., dissenting

crime. See supra, at 11–12.
   In Apprendi itself, the Court emphasized the relevance
of the charged offense when distinguishing Almendarez-
Torres v. United States, 523 U.S. 224 (1998). The Court
explained that the “reasons supporting [a recidivism]
exception” in Almendarez-Torres did not apply in Apprendi
because, “[w]hereas recidivism ‘does not relate to the
commission of the offense’ itself, New Jersey’s biased
purpose inquiry goes precisely to what happened in the
‘commission of the offense.’ ” Apprendi, 530 U.S., at 496
(quoting Almendarez-Torres, 523 U.S., at 230, 244).
   Here, the factual basis for revoking respondent’s super-
vised release did not “g[o] precisely to what happened in
the ‘commission of the offense’ ”; it did not even “relate to
the commission of the offense.” Apprendi, 530 U.S., at
496. It had virtually nothing to do with the child-
pornography offense that led to respondent’s conviction,
incarceration, and supervised release. The same would be
true of a defendant convicted of burglary, arson, or any
other crime: His failure to attend an employment class or
to pass a drug test while on supervised release would have
nothing to do with how he carried out those offenses. And
it would be impossible for “the core crime” and a
postjudgment fact affecting respondent’s sentence to be
submitted “together” as one “new, aggravated crime” for
proof to a jury. Alleyne, 570 U.S., at 113. Thus, no rea-
sonable person would describe such postjudgment facts
that go only to the administration of a previously imposed
sentence as “ingredients” or “elements” of the charged
offense. Insofar as the charged statutory offense has been
part and parcel of “Apprendi’s core concern,” that concern
“is inapplicable to the issue at hand,” and thus, “so too is
the Sixth Amendment’s restriction on judge-found facts.”
Ice, 555 U.S., at 170.
   It is telling that the plurality never brings itself to
acknowledge this clear departure from the Apprendi line
24               UNITED STATES v. HAYMOND

                       ALITO, J., dissenting

of cases. For nearly two decades now, the Court has in-
sisted that these cases turn on “a specific statutory of-
fense,” and its “ingredients” and “elements.” Yet today we
learn that—at least as far as the plurality is concerned—
none of that really mattered.
                              3
   The plurality also errs by failing to distinguish between
the unconditional liberty interests with which Apprendi is
concerned and the conditional liberty interests at issue in
cases like this one. Cf. ante, at 1 (“Only a jury, acting on
proof beyond a reasonable doubt, may take a person’s
liberty”). When a person is indicted and faces the threat of
prison and supervised release, his unconditional liberty
hangs in the balance. See Apprendi, 530 U.S., at 476 (“At
stake in this case are constitutional protections of surpas-
sing importance: the proscription of any deprivation of
liberty without ‘due process of law,’ Amdt. 14 . . . ”); id., at
484 (“If a defendant faces punishment beyond that provided
by statute when an offense is committed under certain
circumstances but not others, it is obvious that both the
loss of liberty and the stigma attaching to the conviction
are heightened”); id., at 495 (“The degree of criminal
culpability the legislature chooses to associate with par-
ticular, factually distinct conduct has significant implica-
tions both for a defendant’s very liberty, and for the
heightened stigma associated with an offense the legisla-
ture has selected as worthy of greater punishment”).
   But convictions have consequences. “[G]iven a valid
conviction, the criminal defendant [may be] constitution-
ally deprived of his liberty.” Meachum v. Fano, 427 U.S.
215, 224 (1976). To this end, “[s]upervised release is ‘a
form of postconfinement monitoring’ that permits a de-
fendant a kind of conditional liberty by allowing him to
serve part of his sentence outside of prison.” Mont v.
United States, 587 U. S. ___, ___–___ (2019) (slip op., at 8–
                  Cite as: 588 U. S. ____ (2019)            25

                      ALITO, J., dissenting

9) (quoting Johnson, 529 U.S., at 697). Convicts like
respondent on supervised release thus enjoy only condi-
tional liberty. He most certainly was not “a free man.”
Ante, at 18. This means, then, that “[r]evocation” of su-
pervised release “deprives an individual, not of the abso-
lute liberty to which every citizen is entitled, but only of
. . . conditional liberty.” Morrissey, 408 U.S., at 480. It is
perhaps for that reason that the decisions of this Court
that mention “conditional liberty” speak only of general
due process rights, not other constitutional protections
that unaccused and unconvicted individuals enjoy. See,
e.g., Connecticut Bd. of Pardons v. Dumschat, 452 U.S.
458 (1981); Vitek v. Jones, 445 U.S. 480 (1980); Wolff v.
McDonnell, 418 U. S 539 (1974); Morrissey, 408 U.S. 471.
                         *    *     *
   Today’s decision is based in part on an opinion that is
unpardonably vague and suggestive in dangerous ways. It
is not grounded on any plausible interpretation of the
original meaning of the Sixth Amendment, and it is con-
tradicted by precedents that are unceremoniously over-
ruled. It represents one particular view about crime and
punishment that is ascendant in some quarters today but
is not required by the Constitution. If the Court eventually
takes the trip that this opinion proposes, the conse-
quences will be far reaching and unfortunate.
   For these reasons, I respectfully dissent.